


110 HR 5578 IH: To extend agricultural programs beyond March 15, 2008, to

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5578
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Peterson of
			 Minnesota (for himself and Mr.
			 Goodlatte) introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Foreign Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend agricultural programs beyond March 15, 2008, to
		  suspend permanent price support authorities beyond that date, and for other
		  purposes.
	
	
		1.Extension of agricultural
			 programs
			(a)ExtensionExcept as otherwise provided in this
			 section and notwithstanding any other provision of law, the authorities
			 provided under the Farm Security and Rural Investment Act of 2002 (Public Law
			 107–171; 7 U.S.C. 7901 et seq.) and each amendment made by that Act (and for
			 mandatory programs at such funding levels), as in effect on September 30, 2007,
			 shall continue, and the Secretary of Agriculture shall carry out the
			 authorities, until April 18, 2008.
			(b)Conservation
			 Programs
				(1)Farmland
			 protection programNotwithstanding any other provision of law,
			 the Secretary of Agriculture (referred to in this subsection as the
			 Secretary) shall continue the farmland protection program
			 established under subchapter B of chapter 2 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3838h et seq.) at a funding level of
			 $97,000,000 per year.
				(2)Ground and
			 surface water conservationNotwithstanding any other provision of
			 law, the Secretary shall continue the ground and surface water conservation
			 program established under section 1240I of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–9) at a funding level of $60,000,000 per year.
				(3)Wildlife habitat
			 incentives programNotwithstanding any other provision of law,
			 the Secretary shall continue the wildlife habitat incentive program established
			 under section 1240N of the Food Security Act of 1985 (16 U.S.C. 3839bb–1) at a
			 funding level of $85,000,000 per year.
				(c)ExceptionsThis section does not apply with respect to
			 the following provisions of law:
				(1)Section 1307(a)(6)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7957(a)(6)).
				(2)Section 524(b) of
			 the Federal Crop Insurance Act (7 U.S.C. 1524(b)).
				(3)Section 25 of the
			 Food Stamp Act of 1977 (7 U.S.C. 2034).
				(4)Section 601(j)(1) of the Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb(j)(1)).
				(5)Section 231(b)(4)
			 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621note; Public Law
			 106–224).
				(6)Section 9002(k)(2)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8102(k)(2)).
				(7)Section 9004(d) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104(d)).
				(8)Section 9006(f) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106(f)).
				(9)Subtitles A through C of title I of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7911 et seq.), with
			 respect to the 2008 crops (other than the 2008 crop of a loan commodity
			 described in paragraph (11), (12), (13), or (14) of section 1202(b) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7932(b))).
				(d)Suspension of
			 permanent price support authoritiesThe provisions of law specified in
			 subsections (a) through (c) of section 1602 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7992) shall be suspended through April 18,
			 2008.
			(e)Relation to
			 Consolidated Appropriations Act, 2008
				(1)In
			 generalExcept as provided in
			 paragraph (2), this section does not apply to the Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies Appropriations
			 Act, 2008 (division A of Public Law 110–161).
				(2)Repeal of
			 superseded extensionSection
			 751 of the Agriculture, Rural Development, Food and Drug Administration, and
			 Related Agencies Appropriations Act, 2008 (division A of Public Law 110–161;
			 121 Stat. 1883) is repealed.
				(f)Effective
			 dateThis section and the amendment made by this section shall
			 take effect as of March 15, 2008.
			
